DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, lines 1-2 recite “wherein at least one of said containers contains a base, said base housing”, yet claim 1 already recites “a first container having a first base and a second container having a second base”.  Therefore it is unclear if the base 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metcalf (US1798620).
Regarding claim 1, Metcalf discloses a cosmetic accessory (10, refer to Figures 1-7), comprising: at least two cosmetic containers (11, 12, Figure 1) including a first container (11, Figure 1) having a first base (13) and a second container (12) having a second base (14), wherein the first base is pivotally attached to the second base about a lateral 
Regarding claim 2, Metcalf discloses the cosmetic accessory of claim 1, wherein a first lid (37, Figure 3) sits atop the first base of the first container and a second lid (64, Figure 3) sits atop the second base of the second container.
Regarding claim 3, Metcalf discloses the cosmetic accessory of claim 1, wherein the first container is arranged to rotate up to approximately 180 degrees about the lateral pivot member relative to the second container (refer to Figures 1-3).
Regarding claim 4, Metcalf discloses the cosmetic accessory of claim 1, wherein at least one cosmetic container selected from the at least two cosmetic containers provides a mirror (the second container, 12, has a mirror disposed on an interior of its lid, refer to Column 3, lines 46-48; refer additionally to Figure 3) inside of an interior of a lid, the lid secured to the at least one cosmetic container.
Regarding claim 5, Metcalf discloses the cosmetic accessory of claim 1, wherein the at least two cosmetic containers are arranged to form a closed configuration about the lateral pivot member (best shown in Figure 1).
Regarding claim 7, Metcalf discloses the cosmetic accessory of claim 1, wherein the at least two cosmetic containers engage with one another utilizing male and female connectors (the first and second containers are engaged via spring catch, 78, engaging into slot, 79; where the spring catch is a male connector and the slot is a female connector; additionally refer to Column 3, line 60 – Column 4, line 70).
Regarding claim 10, Metcalf discloses the cosmetic accessory of claim 1, wherein the at least two cosmetic containers each provide storage space (best shown in Figures 3-4).
Regarding claim 11, Metcalf discloses the cosmetic accessory of claim 1, wherein the at least two cosmetic containers form a modular arrangement capable of connecting side-by-side (Merriam-Webster defines modular as “of, relating to or based on a module”, where Metcalf’s first and second cosmetic containers are modules and are connected side-by-side, as best shown in Figures 2-3).
Regarding claim 12, Metcalf discloses the cosmetic accessory according to claim 1, wherein at least one of said containers contains a base, said base housing a cosmetic composition (best shown in Figures 3-5; additionally refer to Column 3, lines 26-29).
Regarding claim 13, Metcalf discloses the cosmetic accessory according to claim 12, wherein at least one of said containers comprises a puff tray (37), said puff tray serving as a lid for said base (refer to Column 2, line 99 – Column 3, line 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3, 5, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein et al. (US2018/0020810) in view of Metcalf (US1798620).
Regarding claim 1, Eberlein discloses a cosmetic accessory (refer to Figures 1-8), comprising: at least two cosmetic containers including a first container (12) having a first base (34, 36) and a second container (14) having a second base (44, 46), wherein the first base is pivotally attached to the second base about a lateral pivot member (50), and wherein the at least two cosmetic containers engage with one another in a stacked arrangement (best shown in Figures 1-2, and 8 wherein the first and second containers are stacked one on top of another; additionally refer to Paragraphs [0014-0015] which states that the first and second cosmetic containers may be magnetically engaged).  Eberlein does not explicitly disclose wherein at least one of said containers contains a puff; however, Eberlein does disclose that the containers may comprise an applicator (refer to Paragraph [0038]) and that the container may comprise any number of cosmetic products including loose powders or pressed powders (refer to Paragraph [0037]). 
 Metcalf discloses a similar cosmetic container for housing face powder (refer to Column 1, lines 1-2), comprising a first container (11, Figure 1) having a first base (13) and a second container (12) having a second base (14), wherein the first base is pivotally attached to the second base about a lateral pivot member (25, 26, Figure 3), and wherein at least one of said containers contains a puff (41, Figure 2).  
Therefore it would have been obvious to one of ordinary 
Regarding claim 3, Eberlein in view of Metcalf discloses the cosmetic accessory of claim 1.  Eberlein further discloses wherein the first container is arranged to rotate up to approximately 180 degrees about the lateral pivot member relative to the second container (refer to Figures 1 and 6A).
Regarding claim 5, Eberlein in view of Metcalf discloses the cosmetic accessory of claim 1.  Eberlein further discloses wherein the at least two cosmetic containers are arranged to form a closed configuration about the lateral pivot member (refer to Figure 1).
Regarding claim 8, Eberlein in view of Metcalf discloses the cosmetic accessory of claim 1, as applied above.  Eberlein further discloses, wherein the at least two cosmetic containers are identical in shape and size (refer to Paragraph [0016] which states that the first and second cosmetic containers may be symmetric when in the fully open configuration, i.e. they are identical; additionally refer to Paragraph [0032] which states that the two containers may be the same in size and shape).
Regarding claim 9, Eberlein in view of Metcalf discloses the cosmetic accessory of claim 1.  Eberlein further discloses wherein at least two cosmetic containers are different in shape and size (refer to Paragraph [0032] which states that the two 
Regarding claim 10, Eberlein in view of Metcalf discloses the cosmetic accessory of claim 1.  Eberlein further discloses wherein the at least two cosmetic containers each provide storage space (best shown in Figures 4-5, 6A, 7).
Regarding claim 11, Eberlein in view of Metcalf discloses the cosmetic accessory of claim 1.  Eberlein further discloses wherein the at least two cosmetic containers form a modular arrangement capable of connecting side-by-side Merriam-Webster defines modular as “of, relating to or based on a module”, where Eberlein’s first and second cosmetic containers are modules and are connected side-by-side, as best shown in Figures 6A-8).
Regarding claim 12, Eberlein in view of Metcalf discloses the cosmetic accessory of claim 1.  Eberlein further discloses wherein at least one of said containers contains a base, said base housing a cosmetic composition (refer to Paragraph [0036]).
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
Argument #1:
According to paragraph 15 of the present office action, the rejection of claims 1, 6, and 8, as being anticipated by Cline, has been withdrawn.  No new rejections regarding claim 6 are currently present.  Therefore claim 1 is currently amended to incorporate the limitations of claim 6.  It is believed that this amendment places the present application 
Response #1:
In the Office’s last response to the Applicant, the Final Rejection mailed on 08/31/2021, multiple grounds of rejection for claim 6 are provided.  See Paragraph 7, page 5 of the Final Rejection wherein claim 6 is rejected as anticipated by Lessard; Paragraph 8, Page 7 of the Final Rejection wherein claim 6 is rejected as anticipated by Metcalf; and Paragraph 13, Page 12 of the Final Rejection wherein claim 6 is rejected as being obvious over the combination of Eberlein as evidenced by Metcalf.  Cline is not being relied upon at all in the Final Rejection mailed on 08/31/2021, thus Applicant’s arguments regarding Cline are not persuasive nor is the argument that no additional grounds of rejection to claim 6 have been provided.  While the rejections to claim 6 as anticipated by Lessard; as anticipated by Metcalf; and as obvious over Eberlein as evidenced by Metcalf, are still valid rejections for the amended claim set, for purposes of promoting clarity of the record only the 35 USC 102(a)(1) rejection as anticipated by Metcalf, and the 35 USC 103 rejection as obvious over the combination of Eberline as evidenced by Metcalf are being maintained in the current response.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Salas (US2021/0259387).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772